Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, 17 and 18, limitation as in the phrase “medical diagnostic device”, (non-structural term) followed by a functional language has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “device or unit or module” coupled with functional language without reciting sufficient structure to achieve the function.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
           Claim 18, “Computer-readable medium” are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to computer program per se.  See MPEP 2106(I). Hence, adding the limitation of “non-transitory computer-readable medium” would resolve this issue.
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-8, 10-15 and 17-18 and 13-15 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by O’Grady et al (U.S. Pub No: 2010/0079722 A1).
           Regarding claim 1, O’Grady discloses an apparatus for calibrating a patient transportation mechanism, the apparatus comprising (see abstract, methods and systems for registering (calibrating) a manipulator assembly and independently positionable “surgical table” are provided herein. In one aspect, methods include reading a fiducial marker on the surgical table with a sensor associated with the manipulator assembly and localizing the manipulator assembly and surgical table (patient transportation mechanism), with respect to a common reference frame. Methods may further include translating a 3D configuration of the surgical table to a 2D frame of reference so as to estimate a 3D pose of the surgical table relative the manipulator assembly for use in coordinating movements therebetween);
           a first set of coordinating optical devices including at least one optical marker; and a second set of coordinating optical devices including at least one optical sensor for detecting the at least one optical marker (see page 2, paragraphs, [0011] and [0018], the invention provides methods of localization of a surgical table (patient transportation mechanism), using one or more “fiducial markers”. Methods of localization include reading one or more fiducial markers, such as 2D barcodes, disposed on a surgical table and converting a 3D pose of the surgical table to a 2D frame of reference common to the manipulator assembly and determining a spatial relationship between the surgical table and the manipulator assembly. Such methods may utilize a sensor, such as an optical sensor or camera, disposed within a base of the manipulator assembly such that when the surgical table is positioned in close proximity the surgical table can be localized relative the manipulator assembly with respect to the ground plane such that a spatial relationship between the pose of the surgical table and the manipulator assembly can be determined. This is advantageous as such pose estimation can be utilized in coordinated movements of the manipulators and the surgical table, for example, in controlled movement of the surgical table to compensate for patient movement, such as from a heartbeat or breathing, or to facilitate movement of certain organs of the patient during a procedure due to gravity. 
           Also paragraph, [0018] in one aspect, the invention provides tele-surgical systems that include a manipulator assembly, a surgical table disposed in proximity to the manipulator assembly, the surgical table having one or more fiducial markers; and a sensor that is configured to read the one or more markers of the surgical table when the surgical table is positioned within close proximity of the manipulator assembly. In some embodiments, the surgical table is positionable along one or more DOF. The sensor may include a camera associated with the manipulator assembly. In some embodiments, the one or more fiducial markers may include a barcode, an RFID tag, a light, or any combination thereof. The one or more markers may be fixedly attached and/or formed in select portions of the surgical table. In one aspect, the one are fixedly attached and/or formed in select portions and locations in a particular orientation relative the surgical table such that a pose of the table relative a ground plane is determinable from reading of at least one of the one or more markers. In some embodiments, the one or more fiducial markers comprise one or more 2D barcodes extending about a base of the surgical table and/or along an edge or side of a “surgical table” top of the surgical table.
           Finally, page 10, paragraph, [0098] FIG. 18A-18B show plots illustrating pose estimation with optical tracking. The plots above show the theory of pose estimation in a simplified setup where the camera center is at the enter of the pattern and camera looks horizontally. The pattern in the image should be mirrored by the horizon therefore only the upper part is considered. The x coordinate of p determines its angle of the ray in plan view. They coordinate of p (h) determines the distance (d). The 3D rotation of the marker has a 1:1 mapping with the image rotation of the trapezoid side. These three quantities in the image can fully determine the 3 DOF pose in plan view. In this example, there are 8 measurements (4 coordinates in image). This is an over-determined system and the rest of the measurements are used to make the estimate more accurate);
           and image processing circuitry configured to determine a position of the patient transportation mechanism from a position of the at least one optical marker relative to the at least one optical sensor (see above, also page 2, paragraph, [0014] in some aspects, the method includes translating a 6 DOF 3D pose of the positionable surgical table to a 3DOF 2D pose on the common plane and estimating a 3D pose of the surgical table relative the manipulator assembly based on localization of the base of the surgical table relative to the manipulator assembly on the common plane. In some embodiments, the methods may include extracting locations of the surgical table within a visual image obtained with the camera and providing a representation or indication of the surgical table with respect to a camera view of the camera);
           wherein at least one component of one of the first and second sets of coordinating optical devices is configured to be affixed to the patient transportation mechanism (see page 2, paragraph, [0012] in one aspect, methods of estimating a pose of a surgical table include: reading one or more fiducial markers on a base of the surgical table with a camera associated with a manipulator assembly adjacent the surgical table; and localizing the surgical table relative the manipulator assembly on a common plane based on the reading of the one or more markers. The one or more fiducial markers are disposed on the surgical table at various fixed locations, typically, at known and/or pre-determined locations and/or orientations relative the table. Methods may include affixing the one or more makers to the surgical table and/or forming the one or more markers in the surgical table at select locations in a particular orientation relative the surgical table. Forming the one or more markers in the surgical table may include etching, engraving and/or embossing the one or more markers in the surgical table (affixed). Also page 3, paragraph, [0019] in some embodiments, the processor is further configured to: extract locations of the surgical table within a visual image obtained with the sensor, and provide a representation or indication of the surgical table with respect to a camera view of the camera. In some embodiments, the processor is further configured to: identify a type, model, or make of surgical table based on reading of marker. The processor may be configured to check a compatibility aspect between table and manipulator assembly and/or granting permissions for use of manipulator assembly with surgical table based on such an identification);
           and wherein at least one component of a remaining one of the first and second sets of coordinating optical devices is configured to be affixed to at least one of first and second medical diagnostic devices (see page 4, paragraph, [0048] referring now to the drawings, in which like reference numerals represent like parts throughout the several views, FIG. 1 is a plan view illustration of a Minimally Invasive Tele-surgical (MIRS) system 10, typically used for performing a minimally invasive diagnostic or surgical procedure on a Patient 12 who is lying down on an Operating Table 14. The system can include a Surgeon's Console 16 for use by a Surgeon 18 during the procedure. One or more Assistants 20 may also participate in the procedure. The MIRS system 10 can further include a Patient Side Cart 22 (surgical robot) and an Electronics Cart 24. The Patient Side Cart 22 can manipulate at least one removably coupled tool assembly 26 (hereinafter simply referred to as a “tool”) through a minimally invasive incision in the body of the Patient 12 while the Surgeon 18 views the surgical site through the Console 16. An image of the surgical site can be obtained by an endoscope (diagnostic device), 28, such as a stereoscopic endoscope, which can be manipulated by the Patient Side Cart 22 to orient the endoscope 28. The Electronics Cart 24 can be used to process the images of the surgical site for subsequent display to the Surgeon 18 through the Surgeon's Console 16. The number of surgical tools 26 used at one time will generally depend on the diagnostic or surgical procedure and the space constraints within the operating room among other factors. 
           Also page 8, paragraphs, [0078-0079] methods of the present invention provide various advantageous features over conventional manipulator systems. In one aspect, the methods include determining 6 DOF 3D pose (translation and rotation) between the surgical robot and the operating table using a camera mounted on the robot and fiducial markers on the external surface of the operating table. The 3D pose becomes 3 DOF 2D pose on the ground plane both components are assumed to be located on a common ground plane. The fiducial marker can be sub-divided into components that can be independently recognized and identified, or a subset of the fiducial marker can be recognized and identified against the entire marker. The fiducial marker embeds redundancy such as check sum or Reed-Solomon error checking and correction scheme. In certain aspects, the fiducial marker contains visual features that can be accurately localized in an image for use in pose estimation. The fiducial marker may consist of multiple unique 2D barcodes which can be data matrix codes. The fiducial markers may consist of multiple unique ID barcodes with the bars in vertical orientation. In another aspect, the fiducial marker may consist of multiple single point light emitting devices in a blinking pattern (e.g. Morse code), and may also be combined with color to form unique identifiers of the devices. It is appreciated that embodiments may include one or more markers that include aspects of any of the fiducial markers described herein. For example, a table may include one or more markers that include 1 D, 2D or 3D barcodes in combination with light emitting device, RFID tags, or any aspect described herein. In addition, such markers may be included on various differing locations on the table so as to allow sensing of the respective markers by one or more corresponding sensors associated with one or more other external devices).
           Regarding claim 4, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker comprises first and second optical markers configured to be affixed to the patient transportation mechanism, and wherein the at least one optical sensor comprises a first optical sensor configured to be affixed to at least one of the first and second medical diagnostic devices (see claim 1, also page 2, paragraph, [0012] in one aspect, methods of estimating a pose of a surgical table include: reading one or more fiducial markers on a base of the surgical table with a camera associated with a manipulator assembly adjacent the surgical table; and localizing the surgical table relative the manipulator assembly on a common plane based on the reading of the one or more markers. The one or more fiducial markers are disposed on the surgical table at various fixed locations, typically, at known and/or pre-determined locations and/or orientations relative the table. Methods may include affixing the one or more makers to the surgical table and/or forming the one or more markers in the surgical table at select locations in a particular orientation relative the surgical table. Forming the one or more markers in the surgical table may include etching, engraving and/or embossing the one or more markers in the surgical table).
           Regarding claim 5, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker comprises a first optical marker configured to be affixed to at least one of the first and second medical diagnostic devices, and wherein the at least one optical sensor comprises first and second optical sensors configured to be affixed to the patient transportation mechanism (see claim 1, also page 2, paragraphs, [0011-0012] the invention provides methods of localization of a surgical table using one or more fiducial markers. Methods of localization include reading one or more fiducial markers, such as 2D barcodes, disposed on a surgical table and converting a 3D pose of the surgical table to a 2D frame of reference common to the manipulator assembly and determining a spatial relationship between the surgical table and the manipulator assembly. Such methods may utilize a sensor, such as an optical sensor or camera, disposed within a base of the manipulator assembly such that when the surgical table is positioned in close proximity the surgical table can be localized relative the manipulator assembly with respect to the ground plane such that a spatial relationship between the pose of the surgical table and the manipulator assembly can be determined. This is advantageous as such pose estimation can be utilized in coordinated movements of the manipulators and the surgical table, for example, in controlled movement of the surgical table to compensate for patient movement, such as from a heartbeat or breathing, or to facilitate movement of certain organs of the patient during a procedure due to gravity. In one aspect, methods of estimating a pose of a surgical table include: reading one or more fiducial markers on a base of the surgical table with a camera associated with a manipulator assembly adjacent the surgical table; and localizing the surgical table relative the manipulator assembly on a common plane based on the reading of the one or more markers. The one or more fiducial markers are disposed on the surgical table at various fixed locations, typically, at known and/or pre-determined locations and/or orientations relative the table. Methods may include affixing the one or more makers to the surgical table and/or forming the one or more markers in the surgical table at select locations in a particular orientation relative the surgical table. Forming the one or more markers in the surgical table may include etching, engraving and/or embossing the one or more markers in the surgical table).
           Regarding claim 6, O’Grady discloses the apparatus as claimed in claim 1, further comprising controller circuitry configured to: control movement of the patient transportation mechanism, and determine the position of the patient transportation mechanism compared to an initial position based on the movement of the patient transportation mechanism (see claim 1, also page 2, paragraphs, [0016-0017], in some embodiments, the one or more markers are a plurality of markers disposed at multiple locations on the surgical table and reading the one or more markers includes reading at least one of the one or more markers. In one aspect, reading the one or more markers comprises reading a single marker of the one or more markers and wherein localization of the surgical table is based on the reading of the single marker. In another aspect, the methods include reading at least one of the one or more markers subsequent the initial reading of the one or more markers and localization based on the initial reading; and localizing the surgical table relative the manipulator assembly on the common plane based on the subsequent reading of the one or more markers so as to” update and/or verify initial” localization”.
           Regarding claim 10, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical sensor comprises a camera detecting visible light (see page 3, paragraph, [0021] In some embodiments, the table includes a sensor that is configured to read the one or more markers of the surgical table when the surgical table is positioned and being communicatively coupled with a tele-surgical system having a manipulator assembly. In other embodiments, the sensor is associated with another device external to the table, such as a manipulator assembly. The sensor may be a photo-sensitive detector, such as a camera, an RFID detector, echo-location detector, magnetic sensor, laser detector, or other sensor suitable for locating at least one of the one or more markers relative a common reference).
           Regarding claim 11, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical sensor comprises a camera detecting at least one of infrared light and ultraviolet light (see page 3, paragraph, [0021] the sensor is associated with another device external to the table, such as a manipulator assembly. The sensor may be a photo-sensitive detector, such as a camera, an RFID detector, echo-location detector, magnetic sensor, laser detector, or other sensor suitable for locating at least one of the one or more markers relative a common reference).
           Regarding claim 12, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker comprises a two-dimensional barcode (see page 2, paragraph, [0011] in one aspect, the invention provides methods of localization of a surgical table using one or more fiducial markers. Methods of localization include reading one or more fiducial markers, such as “2D barcodes”, disposed on a surgical table and converting a 3D pose of the surgical table to a 2D frame of reference common to the manipulator assembly and determining a spatial relationship between the surgical table and the manipulator assembly. Such methods may utilize a sensor, such as an optical sensor or camera, disposed within a base of the manipulator assembly such that when the surgical table is positioned in close proximity the surgical table can be localized relative the manipulator assembly with respect to the ground plane such that a spatial relationship between the pose of the surgical table and the manipulator assembly can be determined. This is advantageous as such pose estimation can be utilized in coordinated movements of the manipulators and the surgical table, for example, in controlled movement of the surgical table to compensate for patient movement, such as from a heartbeat or breathing, or to facilitate movement of certain organs of the patient during a procedure due to gravity).
           Regarding claim 13, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker comprises an infrared emitting tag (see page 3, paragraph, [0021] in some embodiments, the table includes a sensor that is configured to read the one or more markers of the surgical table when the surgical table is positioned and being communicatively coupled with a tele-surgical system having a manipulator assembly. In other embodiments, the sensor is associated with another device external to the table, such as a manipulator assembly. The sensor may be a photo-sensitive detector, such as a camera, an RFID detector, echo-location detector, magnetic sensor, laser detector, or other sensor suitable for locating at least one of the one or more markers relative a common reference).
           Regarding claim 14, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker is machined into the patient transportation mechanism (see page 2, paragraph, [0012] in one aspect, methods of estimating a pose of a surgical table include: reading one or more fiducial markers on a base of the surgical table with a camera associated with a manipulator assembly adjacent the surgical table; and localizing the surgical table relative the manipulator assembly on a common plane based on the reading of the one or more markers. The one or more fiducial markers are disposed on the surgical table at various fixed locations, typically, at known and/or pre-determined locations and/or orientations relative the table. Methods may include affixing the one or more makers to the surgical table and/or forming the one or more markers in the surgical table at select locations in a particular orientation relative the surgical table. Forming the one or more markers in the surgical table may include etching, engraving and/or embossing the one or more markers in the surgical table).
           Regarding claim 15, O’Grady discloses the apparatus as claimed in claim 1, wherein the at least one optical marker is machined into the patient transportation mechanism at a time of manufacture of the patient transportation mechanism (see page 2, paragraph, [0012] in one aspect, methods of estimating a pose of a surgical table include: reading one or more fiducial markers on a base of the surgical table with a camera associated with a manipulator assembly adjacent the surgical table; and localizing the surgical table relative the manipulator assembly on a common plane based on the reading of the one or more markers. The one or more fiducial markers are disposed on the surgical table at various fixed locations, typically, at known and/or pre-determined locations and/or orientations relative the table. Methods may include affixing the one or more makers to the surgical table and/or forming the one or more markers in the surgical table at select locations in a particular orientation relative the surgical table. Forming the one or more markers in the surgical table may include etching, engraving and/or embossing the one or more markers in the surgical table).
            With regard to claims 7, 8, 17 and 18, the arguments analogous to those presented above for claims 1, 4, 5, 6, 10, 11, 12, 13, 14 and 15 are respectively applicable to claims 7, 8, 17 and 18.
Allowable Subject Matter
Claims 2, 3, 9 and 16  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667 
September 9, 2022